                              Case 17-10632    Doc 132      Filed 12/01/20 Entered 12/01/20 16:01:09             Desc Main
                                                             Document     Page 1 of 1

           Dated: 12/1/2020
Granted.




                                                   UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF MASSACHUSETTS (Boston)

                                   IN RE:                              )      Case No. 17-10632-FJB
                                   David M McCann                      )      Chapter 13 Proceeding
                                             Debtor                    )      11/17/2020

                                           MOTION FOR LEAVE TO WITHDRAW AS ATTORNEY
                                                AND FOR SUBSTITUTION OF COUNSEL

                                         NOW COMES Richard T. Mulligan, Esquire, of the firm of Bendett &

                                  McHugh, P.C. and hereby moves that, subject to the approval of the Court, the

                                  appearance of Richard T. Mulligan, Esq. be substituted for that of Alicia C.

                                  Bianco, Esquire, as counsel of record for U.S. Bank Trust National Association,

                                  as Trustee of Dwelling Series IV Trust. Vest REO after sale in Dwelling

                                  Properties IV, LLC.

                                         As successor counsel is contemporaneously herewith entering his/her

                                  appearance, movant would ask that he/she be exempt from the requirements of

                                  MLBR 9010-3(b) which would require him/her to serve the order permitting this
